      Case 1:21-cv-04630-PAE-KNF Document 16 Filed 06/30/21 Page 1 of 2




                                                                                     Ingrid Hamann Ponce
                                                                       150 West Flagler Street, Suite 2200
                                                                                          Miami, FL 33130
                                                                                   Direct: (305) 789-3385
                                                                                      Fax: (305) 789-2652
                                                                        Email: iponce@stearnsweaver.com


June 30, 2021


VIA ECF

The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square, Room 2201
New York, NY 10007

Re:    Josefino Morales Fortiz, et al. v. Haru Holding, Corp. and Steven Lay
       Case No. 1:21-cv-04630-PAE-KNF
       Defendants’ Second Motion for Extension of Time to Respond to Complaint

Dear Honorable Judge Engelmayer:

        This Firm represents Defendants in connection with the above-referenced litigation. I
write to respectfully request an extension of time for Defendants to file their response to
Plaintiff’s Complaint.

        On May 24, 2021, Plaintiff (individually and on behalf of others similarly situated) filed
their Class and Collective Action Complaint, alleging multiple types of violations under the
Federal and New York Labor Law, including (1) improper taking of the tip credit and failure to
pay the minimum wage; (2) failure to pay overtime; (3) failure to issue proper wage notices, (4)
failure to issue compliant wage statements, and (5) failure to pay for tools of the trade.

       The current deadline for Defendants to file a response to the Complaint is July 1, 2021.

        This extension of time is requested in order to allow the parties to discuss a number of
legal issues that directly impact the claims asserted in this action. For example, Plaintiff was a
class member in a previous class action settlement that impacts a number of his claims asserted
in this action. Additionally, Plaintiff subsequently signed an Arbitration Agreement that governs
any claims that remain at issue.

       For these reasons, Defendants respectfully request an extension of time, through and
including July 22, 2021, to file a response to the Complaint on behalf of both Defendants. The
undersigned defense counsel has conferred with counsel for Plaintiff, who consents to this
        Case 1:21-cv-04630-PAE-KNF Document 16 Filed 06/30/21 Page 2 of 2


June 30, 2021
Page 2


request. This is the second request for extension in this case. There are no other pending
deadlines which would be affected by this request for an extension.

         I thank Your Honor in advance for Your time and attention to this case.

                                                 Respectfully submitted,

                                                  By: s/ Ingrid H. Ponce
                                                  INGRID H. PONCE, ESQ.

                                                  INGRID H. PONCE (Pro Hac Vice)
                                                  STEARNS WEAVER MILLER, WEISSLER,
                                                   ALHADEFF & SITTERSON, P.A.
                                                  150 West Flagler Street
                                                  Museum Tower, Suite 2200
                                                  Miami, Florida 33130
                                                  Telephone: (305) 789-3200
                                                  Fax: (305) 789-2652
                                                  E-Mail: iponce@stearnsweaver.com

                                                  Attorneys for Defendants, Haru Holding Corp.
                                                  And Steven Lay



cc:      Clela Alice Errington, Esq.
         Michael Antonio Faillace, Esq.




#9608282 v1 43203 0002
